Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This office action is in response to applicant’s communication filed on 04/15/21. Claims 1-12 and 21 are pending in this application. 
Double Patenting
Provisional Non-Statutory double patenting rejections were considered in light of the copending US patent applications 16/411,318 (US20190363188A1), 16/413,792 (US 2019/0363186) and 16/412,587 (US 2019/0363185), however the claims directed to the apparatus with regard to drain oxide layer structure is adjusted to improve the breakdown voltage performance of the LDMOS transistor, lack the specifics that are present in this application, e.g. at least “drain oxide layer structure is adjusted to improve the breakdown voltage performance of the LDMOS transistor”.

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 21 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Mallikarjunaswamy (US 20150380398 A1 “Malli”) and further in view of Levin (US 20100102388 A1).
Regarding claim 1, Malli discloses a laterally diffused metal oxide semiconductor (LDMOS) transistor, comprising: a) a field oxide layer structure adjacent to a drain electrode region (see element 54); and b) at least one drain oxide layer structure adjacent to the field oxide layer structure only along a 
Also note, this office action notes that applicant’s Field oxide layer 104 is formed both on top and laterally with 103, as disclosed in figs 2 and 3 in Malli. However, Mali does not explicitly disclose wherein each of the at least one drain oxide layer structure and the field oxide layer structure comprises an oxide. However, Levin disclose wherein each of the at least one drain oxide layer structure and the field oxide layer structure comprises an oxide (see 211/210, see para [0034]).
Malli and Levin are in the same or similar fields of endeavor. It would have been obvious to combine Malli and Levin. Malli and Levin may be combined by forming the dielectric/oxide regions of Malli at the drain as according to Levin. One having ordinary skill in the art would be motivated to combine Malli and Levin in order to moderate breakdown voltage, see para [0026]
Regarding claim 2, Malli and Levin disclose the LDMOS transistor according to claim 1, further comprising a drift region located in a drain region (40)and having a second doping type (n-type),  wherein the drain oxide layer and fthe field oxide layer are located in the drift region (see figs 2 and 3 where 56 is located in 40, 36 and n-well are located in the drift region).
Regarding claim 3, Malli and Levin disclose the LDMOS transistor according to claim 1, further comprising a composite well region located in a source region (see composite section 34, in fig 2)and having a first doping type (p-type), wherein the composite well region close to the drain electrode region comprises a first convex region in the lateral direction(see p-body having covex shape), and the 
Regarding claim 4, Malli and Levin disclose the LDMOS transistor according to claim 2, wherein a doping concentration of the drift region gradually decreases along  the direction from the drain region to the channel region (see region 40 tapers towards the gate/channel).
Regarding claim 5, Malli and Levin disclose the LDMOS transistor according to claim 3, wherein the composite well region is formed by superposing a first well region and a second well region see fig 2, disclosing a nesting of well regions), a width of the second well region is greater than a width of the first well region, and a junction depth of the first well region is greater than a junction depth of the second well region (see fig 2 disclosing nesting well regions and element 32 disclosing a small junction to the n-drift).
Regarding claim 6, Malli and Levin disclose the LDMOS transistor according to claim 5, wherein a doping concentration of the first well region is less than a doping concentration of the second well region (see para [0031] disclosing decreasing concentration and para [0024] disclosing that the doping concentration of 40 can be made higher).
Regarding claim 7, Malli and Levin disclose the LDMOS transistor according to claim 1, wherein when the number of the drain oxide layer structures is greater than 1 (see fig 2, disclosing multiple drain oxide layers, 40/32), the thickness of the drain oxide layer structures gradually decreases along the direction from the drain region to the channel region (see 40 tapers towards the channel).
Regarding claim 8, Malli and Levin disclose the LDMOS transistor according to claim 7, further comprising a gate conductor that fully covers the thinnest drain oxide layer structure and at least partially covers the drain oxide layer structure adjacent to the thinnest drain oxide layer structure (see 42 contacts with the thinnest portion of the 40).

Regarding claim 10, Malli and Levin disclose the LDMOS transistor according to claim 3, further comprising a source electrode region having a second doping type (n-type,s ee fig 2, n-jfet)and a body contact region having a first doping type located in well region (pbody) of  source region (see element 34, p-body), wherein the drain electrode region has a second doping type and is located in the drift region (see 32 is n-type located in DNW, see fig 2).
Regarding claim 11, Malli and Levin disclose the LDMOS transistor according to claim 1, wherein the length ratio of the field oxide layer structure to the drain oxide layer structure is adjusted to change  the breakdown voltage performance of the LDMOS transistor and an on-resistance performance. This office action interprets this limitation as being that the drain oxide layer is shaped to affect breakdown voltage, see para [0002] disclosing increasing breakdown voltage, see also para [0011]).
Regarding claim 12, Malli and Levin disclose the LDMOS transistor according to claim 7, wherein the length ratio of each drain oxide layer structure is adjusted to improve the breakdown voltage performance of the LDMOS transistor. (this office action notes that this limitation is rejected under §112. This office action interprets this limitation as being that the drain oxide layer is shaped to affect breakdown voltage, see para [0002] disclosing increasing breakdown voltage).
Regarding claim 21, Malli and Levin disclose wherein a junction depth of the drift region gradually decreases in a direction from the drain region to a channel region (see fig 2, where the region decreases towards the channel).
Regarding claim 22, Malli and Levin disclose the LDMOS transistor of claim 1 and further discloses where in each of the at least one drain oxide layer structure and the field oxide layer structure is formed by an oxidation process, see para [0012], discloses .
Response to Arguments
Applicant’s amendment has necessitated a shift in interpretation. An updated search has revealed a new reference, Levin. Note, in response to applicants’ amendment, this office action notes that applicant’s Field oxide layer 104 is formed both on top and laterally with 103, as disclosed in figs 2 and 3 in Malli. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813